—Order, Supreme Court, New York County (Stephen Crane, J.), entered on or about February 28, 1995, which, to the extent appealed from, denied defendants-appellants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The IAS Court properly denied appellants ("the Kaufman defendants”) summary judgment in this action arising out of personal injuries plaintiff allegedly sustained as a result of being assaulted in a building they owned and managed. There were triable material issues of fact as to whether the Kaufman defendants undertook reasonable steps to secure the premises and whether such security precautions, if any, were reasonable in light of their conceded knowledge that various forms of criminal activity had occurred in and around the subject building prior to the alleged assault (see, Crockett v New York City Hous. Auth., 189 AD2d 591; Freno v Sutton, 160 AD2d 597). We note plaintiff in his deposition testimony stated that the assailant was an intruder who entered the building through one of several unguarded entrances. We have considered defendants-appellants’ arguments and find them to be without merit. Concur — Milonas, J. P., Nardelli, Williams and Mazzarelli, JJ.